Case: 13-14841       Date Filed: 02/03/2016      Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-14841
                              ________________________

                         D.C. Docket No. 0:12-cr-60088-WJZ-2



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

versus

QUELYORY A. RIGAL,
a.k.a. Kelly,

                                                         Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (February 3, 2016)

Before WILSON, JULIE CARNES, Circuit Judges, and HALL, ∗ District Judge.

PER CURIAM:

         ∗
        Honorable James R. Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
               Case: 13-14841     Date Filed: 02/03/2016    Page: 2 of 3


      Defendant Quelyory Rigal appeals her convictions and resulting sentence for

conspiracy, wire fraud and mail fraud, in violation of 18 U.S.C. §§ 1341, 1343, and

1349. On appeal, Rigal contends that the district court (1) erroneously admitted

various pieces of evidence, leading to reversible cumulative error, and (2) erred in

calculating actual loss and restitution in arriving at her sentence. After review of

the parties’ briefs and having had the benefit of oral argument, we find no

reversible error.

      First, Rigal argues that a host of errors at trial created a cumulative effect

sufficient to preclude a fair trial, which warrants reversal. An aggregation of

nonreversible errors can amount to reversible cumulative error, see United States v.

Hesser, 800 F.3d 1310, 1329–30 (11th Cir. 2015) (per curiam), but overwhelming

evidence of guilt may render cumulative error harmless, see United States v. Baker,

432 F.3d 1189, 1225 (11th Cir. 2005), abrogated on other grounds by Davis v.

Washington, 547 U.S. 813, 821, 126 S. Ct. 2266, 2273 (2006). Rigal asserts the

trial judge erroneously allowed into evidence co-defendant Edward Mena’s plea

colloquy, a stipulated statement of facts in his case, and objections to his

Presentence Investigation Report. Although we are concerned about the admission

of these documents, their admission does not warrant reversal of Rigal’s

convictions in light of the overwhelming evidence of her guilt.




                                           2
              Case: 13-14841    Date Filed: 02/03/2016    Page: 3 of 3


      Second, Rigal argues that the district court erred in calculating the amount of

actual loss and the restitution owed. We find these arguments lack merit, and the

district court committed no reversible error in determining her sentence.

      Therefore, we affirm.

      AFFIRMED.




                                         3